         Case 1:18-cr-00340-LGS Document 225 Filed 10/28/19 Page 1 of 1


                                                     U.S. Department of Justice
                                                                                             10/28/2019
                                                     United States Attorney
                                                     Southern District of New York


                                                     T he Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     October 25, 2019

BY ECF AND EMAIL                              Application GRANTED in part. The Government shall file a
                                              response to Defendants' Motion for Reconsideration to Take
The Honorable Lorna G. Schofield
                                              Depositions by November 11, 2019. No reply will be permitted.
United States District Court
Southern District of New York                 Dated: October 28, 2019
40 Foley Square                               New York, New York
New York, New York 10007

       Re:     United States v. Sohrab Sharma, et al., 18 Cr. 340 (LGS)

Dear Judge Schofield:

         The Government writes to respectfully request a briefing schedule to respond in opposition
to the defendants’ October 23, 2019 Motion for Reconsideration to Take Depositions Pursuant to
Rule 15 (Dkt. No. 221). Specifically, the Government requests a deadline of November 13, 2019
for its opposition to the defendants’ motion.

                                                     Respectfully submitted,

                                                     CRAIG STEWART
                                                     Attorney for the United States
                                                     Acting Under 28 U.S.C. § 515

                                              By:    ___/s_______________________________
                                                     Samson Enzer / Negar Tekeei / Daniel Loss
                                                     Assistant United States Attorneys
                                                     (212) 637-2342 / -2482 / -6527

cc:    All counsel (via ECF)
